ON PETITION FOR REHEARING.
In this case the employee was killed in an automobile accident while returning to her home town from another town to which she had been taken by her employer on his merchantile business to take store stock for her employer. She preferred to return to her home town after midnight when her work was accomplished, in a car with a lady and her husband, at least one of whom was an employee with decedent, rather than to return in the car with her employer. He did not object. Such preference by a young lady should not change her status as being in the line of her employer's business when she was fatally injured en route to her home town. *Page 753
The Industrial Commission granted relief to the parents of the decedent under the Workmen's Compensation Act, and the Circuit Judge affirmed the award. This Court found no reversible error, and affirmed the order of the Circuit Judge. There was no material error.
Rehearing denied.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
THOMAS, J., concurs in opinion and judgment.
Justices TERRELL and BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.